DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 01/26/2021 and 09/08/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ike U.S. P.G. Publication 2016/0244036 (hereinafter, Ike), in view of Engelman et al. U.S. P.G. Publication 2005/0090955 (hereinafter, Engelman).
Regarding Claim 1, Ike teaches a method of automatic emergency braking (AEB) performed by a vehicle (emergency braking which is conducted by the vehicle (i.e., automatic emergency braking), Ike, Paragraph 0033), the method comprising: 
-determining, based on sensor data received from one or more sensors that are local to the vehicle (sensors which are local to the vehicle (e.g., detection sensor), Ike, Paragraph 0016 and Figure 1), …
-determining … a time to collision (TTC) with the target object (determining a time to collision (TTC) with a target object), Ike, Paragraph 0022); 
-determining … a TTC threshold for the target object (determining a TTC threshold for the target object (e.g., threshold is TTC and the braking needed by the vehicle), Ike, Paragraphs 0040-0043 and Figures 2 and 3); 
-establishing that the TTC meets or is lower than the TTC threshold (determining that the TTC meets or is lower than a TTC threshold, Ike Paragraphs 0040-0043 and Figures 2 and 3); and 
-causing, based on the establishing that the TTC has met or is lower than the TTC threshold, a braking system of the vehicle to apply a braking force effective to avoid a collision with the target object (determining that the vehicle has met or is lower than a TTC threshold, then applying a braking system of the vehicle to avoid collision with the target object, Ike, Paragraphs 0068-0070 and 0040-0043 and Figures 2 and 3).
	Ike does not teach the method to include determining a target acceleration of a target object proximate to the vehicle. 
	Engelman teaches a vehicle system, wherein the vehicle system includes an object detection sensor for determining the acceleration of objects relative to the vehicle (i.e., a target acceleration of target object proximate to the vehicle) (Engelman, Paragraph 0030). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ike to include determining a target acceleration of a target object proximate to the vehicle, as taught by Engelman.
	It would have been obvious because determining the acceleration of objects relative to the vehicle, allows for the vehicle to potentially deploy actions to avoid injury (e.g., countermeasures such as applying the brakes) (Engelman, Paragraph 0003).
Regarding Claim 2, Ike, as modified, teaches the method as recited in claim 1.
	Ike does not teach the method to include determining, based on the sensor data, a relative acceleration, a relative velocity, and a distance between the target object and the vehicle, wherein the TTC is based further on the relative acceleration, the relative velocity, and the distance.
	Engelman teaches a vehicle system, wherein the vehicle system includes an object detection sensor (Engelman, Paragraph 0030). The object detection sensor can determine a relative acceleration, a relative velocity, and a distance between the target object and the vehicle (Engelman, Paragraphs 0030 and 0046). Moreover, Engelman teaches the use of this information to determine the time to collision with an object (Engelman, Paragraph 0059).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ike to include determining, based on the sensor data, a relative acceleration, a relative velocity, and a distance between the target object and the vehicle, wherein the TTC is based further on the relative acceleration, the relative velocity, and the distance, as taught by Engelman.
It would have been obvious because determining said data, allows for the vehicle to potentially deploy actions to avoid injury (e.g., countermeasures such as applying the brakes) (Engelman, Paragraph 0003).
Regarding Claim 3, Ike, as modified, teaches the method as recited in claim 2.
	Ike does not teach the method to include determining the TTC comprises solving a quadratic equation.
	Engelman teaches determining the time to collision based on acceleration, which is the use of a quadratic equation (Engelman, Paragraphs 0047-0048 and 0059).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ike to include determining the TTC comprises solving a quadratic equation, as taught by Engelman.
It would have been obvious because determining said data (i.e., equation), allows for the vehicle to potentially deploy actions to avoid injury (e.g., countermeasures such as applying the brakes) (Engelman, Paragraph 0003).
Regarding Claim 4, Ike, as modified, teaches the method as recited in claim 1.
	Ike does not teach the method to include determining, based on the sensor data, a vehicle velocity of the vehicle, a relative velocity between the target object and the vehicle, and a distance between the target object and the vehicle, wherein the TTC threshold is based further on the vehicle velocity, the relative velocity, the target acceleration, and the distance.
	Engelman teaches a vehicle system, wherein the vehicle system includes an vehicle sensors (Engelman, Paragraph 0031). The sensors can determine a relative acceleration, a relative velocity, and a distance between the target object and the vehicle (Engelman, Paragraphs 0030-0031 and 0046). Moreover, Engelman teaches the use of this information to determine the time to collision with an object (Engelman, Paragraph 0059).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method to include determining, based on the sensor data, a vehicle velocity of the vehicle, a relative velocity between the target object and the vehicle, and a distance between the target object and the vehicle, wherein the TTC threshold is based further on the vehicle velocity, the relative velocity, the target acceleration, and the distance, as taught by Engelman.
It would have been obvious because determining said data, allows for the vehicle to potentially deploy actions to avoid injury (e.g., countermeasures such as applying the brakes) (Engelman, Paragraph 0003).
Regarding Claim 5, Ike, as modified, teaches the method as recited in claim 4, wherein the TTC threshold is further based on one or more values within one or more sets of values (TCC threshold can be based on a plurality of values, Ike, Paragraphs 0039-0046 and Figures 2 and 3).
Regarding Claim 6, Ike, as modified, teaches the method as recited in claim 5, wherein: the sets of values comprise first and second sets of values (TCC threshold can be based on a plurality of values (e.g., a first and second set of values), Ike, Paragraphs 0039-0046 and Figures 2 and 3); and the TTC threshold is a sum of a first TTC sub-threshold determined from the first set of values and a second TTC sub-threshold determined from the second set of values (TCC threshold can be based on a plurality of values (e.g., sum of a first or second threshold of a certain level would be the sum of the previous levels), Ike, Paragraphs 0039-0046 and Figures 2 and 3).
Regarding Claim 11, Ike teaches a system for automatic emergency braking (AEB) of a vehicle (emergency braking which is conducted by the vehicle (i.e., automatic emergency braking), Ike, Paragraph 0033), the system comprising: 
-one or more sensors configured to produce sensor data indicating attributes of the vehicle and a target object proximate to the vehicle (sensors which are local to the vehicle (e.g., detection sensor and speed sensor), Ike, Paragraph 0016 and Figure 1); 
-a braking system configured to apply braking forces effective to slow the vehicle in conjunction with or in lieu of driver input (determining that the vehicle has met or is lower than a TTC threshold, then applying a braking system of the vehicle to avoid collision with the target object, Ike, Paragraphs 0068-0070 and 0040-0043 and Figures 2 and 3); at least one processor (processing unit, Ike, Paragraph 0018); and at least one computer-readable storage medium  comprising instructions that, when executed by the processor (computer readable memory with instructions, Ike, Paragraph 0020), cause the system to: …
-determine, …, a time to collision (TTC) with the target object (determining a time to collision (TTC) with a target object), Ike, Paragraph 0022); 
-determine…, a TTC threshold for the target object (determining a TTC threshold for the target object (e.g., threshold is TTC and the braking needed by the vehicle), Ike, Paragraphs 0040-0043 and Figures 2 and 3); 
-establish that the TTC meets or is lower than the TTC threshold (determining that the TTC meets or is lower than a TTC threshold, Ike Paragraphs 0040-0043 and Figures 2 and 3); and cause, based on the establishment that the TTC has met or is lower than the TTC threshold, the braking system to apply a braking force effective to avoid a collision with the target object (determining that the vehicle has met or is lower than a TTC threshold, then applying a braking system of the vehicle to avoid collision with the target object, Ike, Paragraphs 0068-0070 and 0040-0043 and Figures 2 and 3).
Ike does not teach the system to include determining, based on the sensor data, a target acceleration of the target object.
Engelman teaches a vehicle system, wherein the vehicle system includes an object detection sensor for determining the acceleration of objects relative to the vehicle (i.e., a target acceleration of target object proximate to the vehicle) (Engelman, Paragraph 0030). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ike to include determining, based on the sensor data, a target acceleration of the target object, as taught by Engelman.
	It would have been obvious because determining the acceleration of objects relative to the vehicle, allows for the vehicle to potentially deploy actions to avoid injury (e.g., countermeasures such as applying the brakes) (Engelman, Paragraph 0003).
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ike U.S. P.G. Publication 2016/0244036 (hereinafter, Ike), in view of Engelman et al. U.S. P.G. Publication 2005/0090955 (hereinafter, Engelman), in further view of Moshchuk et al. U.S. P.G. Publication 2012/0101713 (hereinafter, Moshchuk).
Regarding Claim 7, Ike, as modified, teaches the method as recited in claim 6.
	Ike does not teach the method to include the first and second sets of values comprise first and second two-dimensional look-up tables.
	Moshchuk teaches the use of a look-up table for use in determining the time to collision (Moshchuk, Paragraphs 0028 and 0035-0036). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ike to include the first and second sets of values comprise first and second two-dimensional look-up tables, as taught by Moshchuk.
	It would have been obvious because using a look-up table allows for calculations to be performed quickly (i.e., less computation) and off-line (Moshchuk, Paragraph 0028).
Regarding Claim 8, Ike, as modified, teaches the method as recited in claim 7.
	Ike does not teach the method to include the vehicle velocity and the relative velocity correspond to respective dimensions of the first two-dimensional look-up table; and the target acceleration and the distance correspond to respective dimensions of the first two-dimensional look-up table the second two-dimensional look-up table.
	Moshchuk teaches a look-up table, wherein the values of the table correspond to determining the velocity, acceleration, and the distance of the vehicle and between the vehicle and an object (e.g., calculations for determining the TTC) (Moshchuk, Paragraphs 0028 and 0035-0036).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ike to include the vehicle velocity and the relative velocity correspond to respective dimensions of the first two-dimensional look-up table; and the target acceleration and the distance correspond to respective dimensions of the first two-dimensional look-up table the second two-dimensional look-up table, as taught by Moshcuk.
It would have been obvious because using a look-up table allows for calculations to be performed quickly (i.e., less computation) and off-line (Moshchuk, Paragraph 0028).
Regarding Claim 9, Ike, as modified, teaches the method as recited in claim 8.
	Ike does not teach the method to include the first sets of values within the first two-dimensional look-up table are based on an ideal braking profile of the vehicle.
	Moshchuk teaches a look-up table, wherein the values of the table may correspond to an ideal braking profile of the vehicle (Moshchuk, Paragraphs 0035-0036). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ike to include the first sets of values within the first two-dimensional look-up table are based on an ideal braking profile of the vehicle, as taught by Moshchuk.
It would have been obvious because using a look-up table allows for calculations to be performed quickly (i.e., less computation) and off-line to achieve ideal braking (Moshchuk, Paragraph 0028).
Regarding Claim 10, Ike, as modified, teaches the method as recited in claim 8.
	Ike does not teach the method to include the second sets of values within the second two-dimensional look-up table are based on empirical data.
	Moshchuk teaches a look-up table, wherein the values of the table may correspond to empirical data (Moshchuk, Paragraphs 0035-0036). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ike to include the second sets of values within the second two-dimensional look-up table are based on empirical data, as taught by Moshchuk.
It would have been obvious because using a look-up table allows for calculations to be performed quickly (i.e., less computation) and off-line to achieve ideal braking based on empirical data (Moshchuk, Paragraph 0028).
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 7.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 9.
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667